
	

113 S199 IS: Alaska Adjacent Zone Safe Oil Transport and Revenue Sharing Act
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 199
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  that oil produced from Federal leases in certain Arctic waters be transported
		  by pipeline to onshore facilities and to provide for the sharing of certain
		  outer Continental Shelf revenues from areas in the Alaska Adjacent
		  Zone.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Adjacent Zone Safe Oil
			 Transport and Revenue Sharing Act.
		2.Production of
			 oil from certain arctic offshore leasesSection 5 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1334) is amended by adding at the end the
			 following:
			
				(k)Oil
				transportation in arctic watersThe Secretary shall—
					(1)require that oil
				produced from Federal leases in Arctic waters in the Chukchi Sea planning area,
				Beaufort Sea planning area, or Hope Basin planning area be transported by
				pipeline to onshore facilities; and
					(2)provide for, and
				issue appropriate permits for, the transportation of oil from Federal leases in
				Arctic waters in preproduction phases (including exploration) by means other
				than
				pipeline.
					.
		3.Revenue sharing
			 from areas in Alaska Adjacent zoneSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended by adding at the end the
			 following:
			
				(i)Revenue Sharing
				From Areas in Alaska Adjacent Zone
					(1)DefinitionsIn
				this subsection:
						(A)Coastal
				political subdivisionThe term coastal political
				subdivision means a county-equivalent subdivision of the State all or
				part of which—
							(i)lies within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of
				1972 (16 U.S.C. 1453)); and
							(ii)the closest
				point of which is not more than 300 statute miles from the geographical center
				of any leased tract.
							(B)DistanceThe
				term distance means minimum great circle distance.
						(C)Indian
				tribeThe term Indian tribe means an Alaska Native
				entity recognized and eligible to receive services from the Bureau of Indian
				Affairs, the headquarters of which is located within 300 miles of the
				geographical center of a leased tract.
						(D)Leased
				tractThe term leased tract means a tract leased
				under this Act for the purpose of drilling for, developing, and producing oil
				or natural gas resources.
						(E)Renewable
				energyThe term renewable energy means solar, wind,
				ocean, current, wave, tidal, or geothermal energy.
						(F)StateThe
				term State means the State of Alaska.
						(2)Revenue
				sharingSubject to paragraphs (3), (4), and (5), effective
				beginning on the date of enactment of this subsection, the State shall, without
				further appropriation or action, receive 37.5 percent of all revenues derived
				from all rentals, royalties, bonus bids, and other sums due and payable to the
				United States from energy development in any area of the Alaska Adjacent Zone,
				including from all sources of renewable energy leased, developed, or produced
				in any area in the Alaska Adjacent Zone.
					(3)Allocation
				among coastal political subdivisions of the State
						(A)In
				generalThe Secretary shall pay 25 percent of any allocable share
				of the State, as determined under paragraph (2), directly to coastal political
				subdivisions.
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				the State, the Secretary shall pay the coastal political subdivisions within
				300 miles of the geographical center of the leased tract based on the relative
				distance of the coastal political subdivisions from the leased tract in
				accordance with this subparagraph.
							(ii)DistancesFor
				each coastal political subdivision, the Secretary shall determine the distance
				between the point on the coastal political subdivision coastline closest to the
				geographical center of the leased tract and the geographical center of the
				tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified outer Continental Shelf
				revenues derived from the leased tract among coastal political subdivisions in
				amounts that are inversely proportional to the applicable distances determined
				under clause (ii).
							(4)Allocation
				among Regional Corporations
						(A)In
				generalThe Secretary shall pay 25 percent of any allocable share
				of the State, as determined under this subsection, directly to certain Regional
				Corporations established under section 7(a) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1606(a)).
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				the State, the Secretary shall pay the Regional Corporations, after determining
				those Native villages within the region of the Regional Corporation which are
				within 300 miles of the geographical center of the leased tract based on the
				relative distance of such villages from the leased tract, in accordance with
				this paragraph.
							(ii)DistancesFor
				each such village, the Secretary shall determine the distance between the point
				in the village closest to the geographical center of the leased tract and the
				geographical center of the tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified outer Continental Shelf
				revenues derived from the leased tract among the qualifying Regional
				Corporations in amounts that are inversely proportional to the distances of all
				of the Native villages within each qualifying region.
							(iv)RevenuesAll
				revenues received by each Regional Corporation under clause (iii) shall
				be—
								(I)treated by the
				Regional Corporation as revenue subject to the distribution requirements of
				section 7(i)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1606(i)(1)(A)); and
								(II)divided annually
				by the Regional Corporation among all 12 Regional Corporations in accordance
				with section 7(i) of that Act.
								(v)Further
				distribution to village corporationsA Regional Corporation
				receiving revenues under clause (iii) or (iv)(II) shall further distribute 50
				percent of the revenues received to the Village Corporations in the region and
				the class of stockholders who are not residents of those villages in accordance
				with section 7(j) of that Act (43 U.S.C. 1606(j)).
							(5)Allocation
				among Indian tribes
						(A)In
				generalThe Secretary shall pay 10 percent of any allocable share
				of the State, as determined under this subsection, directly to Indian
				tribes.
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				the State, the Secretary shall pay Indian tribes based on the relative distance
				of the headquarters of the Indian tribes from the leased tract, in accordance
				with this subparagraph.
							(ii)DistancesFor
				each Indian tribe, the Secretary shall determine the distance between the
				location of the headquarters of the Indian tribe and the geographical center of
				the tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified outer Continental Shelf
				revenues derived from the leased tract among the Indian tribes in amounts that
				are inversely proportional to the distances described in clause (ii).
							(6)Conservation
				royaltyAfter making distributions under paragraph (2) and
				section 31, the Secretary shall, without further appropriation or action,
				distribute a conservation royalty equal to 15 percent of Federal royalty
				revenues derived from an area leased under this subsection from all areas
				leased under this subsection for any year, into the land and water conservation
				fund established under section 2 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C.
				460l–5) to provide financial assistance to States under
				section 6 of that Act (16 U.S.C. 460l–8).
					(7)Deficit
				reductionAfter making distributions in accordance with paragraph
				(2) and in accordance with section 31, the Secretary shall, without further
				appropriation or action, distribute an amount equal to 7.5 percent of Federal
				royalty revenues derived from an area leased under this subsection from all
				areas leased under this subsection for any year, into direct Federal deficit
				reduction.
					.
		4.Imposition of
			 excise tax on bitumen transported into the United States
			(a)In
			 generalSubsection (a) of
			 section 4612 of the Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1),
			 by striking and natural gasoline and inserting , natural
			 gasoline, and bitumen, and
				(2)by inserting at
			 the end the following new paragraph:
					
						(10)BitumenThe
				term bitumen includes diluted bitumen, bituminous mixtures, or any
				oil manufactured from bitumen or a bituminous
				mixture.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to oil and
			 petroleum products received or entered after December 31, 2013.
			
